DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following informality: In Figure 16, remove the extraneous via.

    PNG
    media_image1.png
    385
    649
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Specification
The disclosure is objected to because of the following informalities:
Page 1, paragraph 2, line 2: Change “device” to “devices”.
Page 20, paragraph 100, line 3: Change “first capping layer 130” to “third capping layer 340”—it appears to be what applicants intended.  Compare with line 1.
Page 20, paragraph 100, line 4: Change “conductive lines 120” to “second metallization layer sections 335”—it appears to be what applicants intended, if the paragraph is discussing third capping layer 340.
Page 21, paragraph 106, line 5: Change “seidewall” to “sidewall”.
Page 24, paragraph 114, second line from the bottom of the paragraph: Delete the first instance of “can be”.
Appropriate correction is required.
Claim Objections
Claims 2-5 and 14-20 are objected to because of the following informalities:
Claim 2, line 1: Change “filing” to “filling”.
Claims 3-5 are objected to for depending from an objected-to base claim, claim 2.
Claim 14, line 5: Change “a first dielectric layer” to “the first dielectric layer” because the first dielectric layer has been defined in line 4.
Claim 14, line 9: There is no antecedent basis for “second metallization layer sections”.
Claims 15-20 are objected to for depending from an objected-to base claim, claim 14.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
in the overlying layer and underlying layer with a conductive material to form a via.” (emphasis added).  This language is confusing because the hole is not in the underlying layer—the second hole is.  Because the language is confusing, claim 2 is rejected as indefinite.
Claims 3-5 are rejected for depending from a rejected base claim, claim 2.  For purposes of examination, the second hole will be interpreted as a part of the hole.
Regarding claim 6: (First Section 112(b) rejection) This claim requires the formation of opening to form trenches.  However, the preamble states that the claim is directed to a method of forming vias and skip vias.  A trench is not a via or skip via, although it appears from the context of the claim that this is what applicants intended.  Because the terminology is confusing, claim 6 is rejected as indefinite.
Claim 7 requires the formation of a via and skip via, and thus is not rejected on this basis.  Claims 8-13 depend from claim 7 and thus are also not rejected on this basis.
Regarding claim 6: (Second Section 112(b) rejection) In lines 9-10, claim 6 defines a fourth organic planarization layer (OPL) and a third capping layer.  In line 12, claim 6 defines a fourth metallization layer.  No first through third OPLs have been defined, and no first or second capping layers have been defined.  While a first and second metallization layer have been defined, a third metallization layer has not been defined.  Because these layers have not been defined, this raises a question as to 
Claims 1, 2, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  forming a skip via, as stated in the preamble, for claims 1 and 2, and forming the via and skip via, as stated in the preamble, for claim 6.  (Claim 3 defines the formation of a skip via, and thus claim 3, and claims 4 and 5, which depend from claim 3, are not rejected.  Claim 7 defines the formation of a via and a skip via, and claims 8-13 depend directly or indirectly from claim 7, thus no rejections of claims 7-13 are made.)
Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative the second metallization layer sections in the device (line 9).  Compare with the limitations relating to the first metallization layer sections in lines 5-6.
Claims 15-20 are rejected for depending from a rejected base claim, claim 14.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Cheng, U.S. Pat. Pub. No. 2017/0179021, Figures 1-14.







    PNG
    media_image2.png
    344
    582
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    388
    522
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    396
    582
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    398
    583
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    397
    583
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    393
    582
    media_image7.png
    Greyscale







    PNG
    media_image8.png
    386
    584
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    381
    581
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    469
    618
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    471
    619
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    472
    617
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    466
    620
    media_image13.png
    Greyscale






    PNG
    media_image14.png
    447
    583
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    470
    619
    media_image15.png
    Greyscale

Regarding claim 1:  Cheng Figures 1-14 disclose a method of forming vias and skip vias comprising: forming a blocking layer (154) on an underlying layer (upper (112)), forming an overlying layer (116) on the blocking layer (154), opening a hole (192) in the overlying layer (116) that overlaps the blocking layer (154); and etching past the blocking layer (154) into the underlying layer (upper (112)) to form a second hole that is smaller than the hole in the overlying layer (116).  Cheng specification ¶¶ 11-42.
Regarding claim 2, which depends from claim 1: Cheng discloses fi[l]ling the hole (192) in the overlying layer (116) and underlying layer (upper (112)) with a conductive material (161, 126) to form a via.  Id. ¶¶ 43, 44.
Regarding claim 3, which depends from claim 2: Cheng discloses forming a third hole (193) in the overlying layer (116) and underlying layer (upper (112)) that does not intersect the blocking layer (154).  See Cheng Figures 9-11; Cheng specification ¶¶ 34, 37-42.
Regarding claim 4, which depends from claim 3: Cheng discloses that the blocking layer (154) is a conductive material selected from the group consisting of copper (Cu), cobalt (Co), aluminum (Al), gold (Au), silver (Ag), tungsten (W), ruthenium .
Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lee, U.S. Pat. Pub. No. 2019/0244896, Figures 14-19.
Lee, Figures 14-17:

    PNG
    media_image16.png
    318
    407
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    314
    383
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    341
    381
    media_image18.png
    Greyscale

    PNG
    media_image19.png
    356
    393
    media_image19.png
    Greyscale






    PNG
    media_image20.png
    369
    387
    media_image20.png
    Greyscale

    PNG
    media_image21.png
    376
    436
    media_image21.png
    Greyscale

Regarding claim 1: Lee Figures 14-19 disclose forming a blocking layer (47) on an underlying layer (46), forming an overlying layer (56) on the blocking layer (47), opening a hole (upper portion of hole (62H) in Figure 17) in the overlying layer (56) that overlaps the blocking layer (47); and etching past the blocking layer (47) into the underlying layer (46) to form a second hole (lower portion of hole (62H) in Figure 17) that is smaller than the hole in the overlying layer (56).  Lee specification ¶¶ 41-49.
Regarding claim 2, which depends from claim 1: Lee discloses filing the hole (62H, and enlarged to trench (64T)) in the overlying layer (56) and underlying layer (46) with a conductive material to form a via.  Id. ¶¶ 50-54.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mignot, U.S. Pat. Pub. No. 2018/0005874, Figures 1A-3C.






    PNG
    media_image22.png
    370
    370
    media_image22.png
    Greyscale
 
    PNG
    media_image23.png
    347
    355
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    324
    394
    media_image24.png
    Greyscale
 
    PNG
    media_image25.png
    330
    277
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    329
    379
    media_image26.png
    Greyscale
 
    PNG
    media_image27.png
    326
    274
    media_image27.png
    Greyscale




    PNG
    media_image28.png
    381
    358
    media_image28.png
    Greyscale

    PNG
    media_image29.png
    307
    285
    media_image29.png
    Greyscale


    PNG
    media_image30.png
    293
    275
    media_image30.png
    Greyscale

Regarding claim 1: Mignot Figures 1A-3C disclose a method of forming vias and skip vias comprising: forming a blocking layer (112, 114) on an underlying layer (108), forming an overlying layer (116) on the blocking layer (112, 114), opening a hole (220-1) in the overlying layer (116) that overlaps the blocking layer (112, 114); and etching past the blocking layer (112, 114) into the underlying layer (108) to form a second hole (320-.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cheng.
Regarding claim 5, which depends from claim 3:  Cheng Figures 1-14 disclose one blocking layer (154), but not a plurality of blocking layer sections.  However, Cheng states that an underlying conductive layer (122) that blocking layer (154) connects to, is at least one conductive layer (122).  Cheng specification ¶ 12.  Because the blocking layer (154) is associated with the conductive layer (122), then a plurality of blocking layers (or blocking layer sections) would be present for the plurality of conductive layers (122).  To the extent that this is not anticipated, then one having ordinary skill in the art at a time before the effective filing date would be motivated to include more than one conductive layers (122), each having its own blocking layer section (154), because the modification would have involved a selection of a known design based on its suitability for its intended use.	
Allowable Subject Matter
Claims 6-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and if the claim objections were addressed.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claim 6: The claim has been found allowable because the prior art of record does not disclose “the [third] metallization layer is in physical and electrical contact with at least one second metallization layer section, at least one first metallization layer section, and at least one conductive line” in combination with the remaining limitations of the claim.
With regard to claims 7-13: The claims have been found allowable due to their dependency from claim 6 above.
With regard to claim 14: The claim has been found allowable because the prior art of record does not disclose “a plurality of first metallization layer sections in [the] first dielectric layer that are in electrical contact with the arrangement of conductive lines; a second capping layer on the first metallization layer sections; a second dielectric layer on the second capping layer; [a plurality of second metallization layer sections in the second dielectric layer;] one or more vias between second metallization layer sections and first metallization layer sections; and one or more skip via(s) to at least one of the arrangement of conductive lines, wherein the second metallization layer sections define the edges of the vias, so the second dielectric layer does not have chamfering" in combination with the remaining limitations of the claim.
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567.  The examiner can normally be reached on Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/Victoria K. Hall/Primary Examiner, Art Unit 2897